Dismissed and Memorandum Opinion filed November 23, 2005











Dismissed and Memorandum Opinion filed November 23,
2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00843-CV
____________
 
DELLA WEINBERGER AND THE SIDNEY AND
DELLA WEINBERGER FAMILY TRUST, Appellants
 
V.
 
LARRY LONGER,
Appellee
 

 
On Appeal from County Court at Law
No. 1
Galveston
County, Texas
Trial Court Cause No.
50,764
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a temporary injunction
signed June 30, 2005.  Appellants= notices of appeal were filed August
18, 2005.
An appeal from an interlocutory order granting a temporary
injunction is accelerated.    Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(a)(4) (Vernon Supp.2005); Tex. R. App. P. 28.1.  Therefore, the notice of appeal must be filed
within twenty days after the judgment or order is signed.  See Tex.
R. App. P. 26.1(b).




Appellants= notices of appeal were not timely filed.  A motion for extension of time is necessarily
implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by rule 26.1, but within the fifteen-day grace period
provided by Rule 26.3 for filing a motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d
615, 617-18 9 (1997) (construing the predecessor to Rule 26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On November 8, 2005, appellee filed a motion to dismiss the
appeal for want of jurisdiction. 
Appellants have filed no response.
Accordingly, tT[wmf1] he appeal
is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 23, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.
 





 [wmf1]Deborah, I
marked out the AAccordingly@ because I didn=t
want to make it appear as if we were dismissing only because we received a
motion to dismiss.  It=s a minor point, but we=re dismissing mainly because he didn=t make either time deadline.